Citation Nr: 1529606	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-08 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric condition, to include bipolar disorder and posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Neil B. Riley


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife

ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to July 1966.  The Veteran's decorations for his active service include a Combat Infantryman Badge (CIB).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

Although the September 2012 rating decision characterized the Veteran's claim as entitlement to service connection for bipolar disorder, under the facts of this case, his claim is broader.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue to an acquired psychiatric condition to include bipolar disorder and PTSD.

The issue of TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed October 2008 rating decision denied entitlement to service connection for bipolar disorder (claimed as a psychological disorder, to include PTSD).   

2.  The evidence added to the record since the October 2008 final rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability.

2.  An acquired psychiatric conditions is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for an acquired psychiatric disability have been met.  §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

An October 2008 rating decision denied entitlement to bipolar disorder (claimed as a psychological disorder, to include PTSD) based on a finding that there was no connection between the Veteran's psychological disorders and service.  The Veteran did not appeal that decision.  

Evidence that has been received since the October 2008 rating decision includes an April 2015 psychodiagnostic disability examination report in which the Veteran was diagnosed with PTSD and bipolar disorder and the examiner opined that the Veteran's severe PTSD and bipolar symptoms have persisted since returning from service in the Republic of Vietnam and were a direct result of the traumas he experienced while serving in the Republic of Vietnam.  Moreover, the examiner noted that the Veteran's mood symptoms began after he experienced those traumas since he had no evidence of mental illness prior to his service.  

The Board finds that the April 2015 psychodiagnostic disability examination report is new and material.  The Board notes that it is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability.  Accordingly, reopening of the claim of entitlement to service connection for an acquired psychiatric disability is warranted.


Entitlement to Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has a psychiatric disability that is related to his active service, to specifically include his combat experiences while serving in the Republic of Vietnam.  He has reported that he first experienced mental health symptoms after traumas associated with combat in the Republic of Vietnam and that he has continued to experience symptoms since that time.  

The Veteran is competent to report when he first experienced mental health symptoms and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran to be credible.

A review of the record shows that the Veteran's military occupational specialty (MOS) during active service was infantry fire crewman.  Further, the Veteran had service in the Republic of Vietnam and as noted above, was awarded a CIB for such service.  Therefore, the Board concedes the Veteran's reported combat stressors.  

As previously stated, of record is an April 2015 psychodiagnostic disability examination report in which the Veteran was diagnosed with PTSD and bipolar disorder.  Further, the examiner found that the Veteran's severe PTSD and bipolar symptoms have persisted since returning from service in the Republic of Vietnam and were a direct result of the traumas he experienced while serving in the Republic of Vietnam.  Moreover, the examiner noted that the Veteran's mood symptoms began after he experienced those traumas since he had no evidence of mental illness prior to his active service.

In sum, the Veteran has competently and credibly reported that he first experienced mental health symptoms after his service in the Republic of Vietnam and that he has continued to experience mental health symptoms since that time.  The Veteran's April 2015 private psychologist has competently opined that the Veteran's acquired psychiatric disabilities were caused by the traumas he experienced while serving in the Republic of Vietnam.  The April 2015 psychodiagnostic disability examination report is the most probative evidence of record.

Accordingly, the Board finds that the evidence for and against the claim is, at the very least, in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for an acquired psychiatric disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and PTSD, is granted.

Entitlement to service connection for an acquired psychiatric disability is granted.


REMAND

At his October 2014 Board hearing, the Veteran reported that he was unable to work due to his psychiatric disability.  In these circumstances, the United States Court of Appeals for Veterans Claims has determined that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability; it is part of the claim for benefits for the underlying disability."  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Consequently, a separate formal claim for TDIU is unnecessary in the context of an appeal from an initial rating, and on the facts we have here, the Board finds that a claim for TDIU is raised by the record.

The Board finds that the Veteran's claim of entitlement to TDIU must be remanded because the issue of TDIU is inextricably intertwined with the rating to be assigned for the Veteran's service-connected psychiatric disability.  

Additionally, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU in a statement of the case or supplemental statement of the case or an adequate examination which comments on functional impairment resulting from his service-connected disabilities.  Therefore, the Board finds that a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2014).

2.  Following the rating of the Veteran's service-connected psychiatric disability, adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


